Citation Nr: 0508821	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to Agent Orange.

2.  Entitlement to service connection for heart disease and 
hypertension as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 RO decision which denied service connection 
for diabetes mellitus as a result of exposure to Agent 
Orange, and also denied service connection for heart disease 
and hypertension as secondary to diabetes mellitus.  In March 
2004, the veteran testified at a hearing at the RO.  He 
subsequently requested a videoconference hearing before the 
Board, but withdrew this request in a statement submitted in 
June 2004.


FINDINGS OF FACT

1.  The veteran does not have a current medical diagnosis of 
diabetes mellitus.

2.  As service connection for diabetes mellitus has not been 
established, secondary service connection for heart disease 
and hypertension is not warranted.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002);  
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  As diabetes mellitus is not service-connected, heart 
disease and hypertension are not proximately due to or the 
result of service-connected diabetes mellitus.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1969 to March 1972.  His service medical records contain no 
indication of or a diagnosis of diabetes mellitus during 
service.

VA outpatient treatment records beginning in 2001 indicate an 
impression of diet-controlled diabetes mellitus.  This 
impression was made by a nurse practitioner, and subsequent 
impressions of diet-controlled diabetes mellitus are also 
indicated in the outpatient treatment records.

In August 2001, the veteran filed his current claim for 
service connection for diabetes mellitus.

In January 2002, the veteran was given a VA diabetes mellitus 
examination.  He stated that he had been diagnosed with 
diabetes mellitus in approximately January of 2001.  He 
reported occasional increased thirst, high blood pressure, 
and heart problems.  He also reported occasional 
numbness/tingling in his left arm and left leg.  Following 
physical examination and testing which showed fasting glucose 
of 113 and two-hour post prandial glucose of 161, the 
examiner's diagnosis was a history of glucose intolerance.  
The examiner commented that the veteran's heart disease and 
hypertension predated his diagnosis of glucose intolerance, 
and thus there was no relationship between the conditions.  
The examiner stated that the veteran did not have a confirmed 
diagnosis of diabetes mellitus.

In an addendum to this examination dated in February 2002, 
the examiner stated that the claims file was reviewed in 
January 2002.  There was no evidence in the claims file that 
documented a diagnosis of diabetes.  The examiner stated that 
she had a nurse practitioner call the veteran's nurse 
practitioner to see if he had any lab results which were not 
in the file.  It was indicated that there were no additional 
lab results, and the outpatient diagnosis of diabetes 
mellitus was based on the veteran's personal history and by 
an elevated glucose reading.  The examiner indicated that the 
veteran had a single glucose reading of 128 which may or may 
not have been after fasting.  The examiner stated that a 
diabetes diagnosis could not be made on the basis of a single 
glucose reading.  A diabetes diagnosis could also not be made 
on the basis of an elevated HgA1C.  The examiner commented 
that the fasting glucose and two-hour post prandial glucose 
observed in January 2002 were not diagnostic of diabetes and 
the veteran was overweight.

In June 2002, the RO denied the veteran's claims for service 
connection for diabetes mellitus and secondary service 
connection for heart disease and hypertension.

In April 2003, the veteran was given another VA diabetes 
mellitus examination.  He reported that he had been diagnosed 
with diabetes in 1992.  He said he had frequent episodes of 
polydipsia and polyuria.  He reported that he had high blood 
pressure, chest pain, heart problems, and occasional numbness 
in his hands.  Testing revealed a negative urinalysis, with 
no protein or glucose in the urine.  A complete blood count 
revealed a glucose of 125, which was reportedly with fasting.  
A two-hour post prandial could not be accomplished at the 
time of the examination.  Following physical examination, the 
examiner's diagnosis was glucose intolerance.  The examiner 
commented that fasting glucose was within normal limits.  It 
was noted that his outpatient diagnosis of type 2 diabetes 
mellitus was based on his personal history report to the 
nurse practitioner.  The examiner stated that he did not meet 
the criteria for a diabetes diagnosis upon examination in 
January 2002, and also did not meet the criteria presently.  
Further testing was recommended.

In March 2004, the veteran testified at a hearing before the 
RO.  He stated that during service his sugar was high, and he 
had blacked out a couple of times.  He reported that he was 
told to watch what he ate and was given light duty, and the 
condition was monitored.  He said his sugar was not checked 
at the time of his separation examination.  He testified that 
after service he started experiencing dizzy attacks and 
blackouts in approximately 1975, and also had swelling and 
numbness in his feet at this time.  He reported that he was 
diagnosed with diabetes, and this had continued to the 
present.  He said that he had been seeing a nurse 
practitioner for the past three years, and had been diagnosed 
with diabetes which was being managed with diet and exercise.  
He stated that he continued to have excessive thirst, 
lightheadedness, dizziness, and swelling and tingling in his 
feet.  His wife stated that he had problems with excessive 
nervousness and tiredness.    

In April 2004, the veteran was again given a VA diabetes 
mellitus examination.  He reported that he was diagnosed with 
diabetes in 1975.  He said he experienced frequent thirst and 
polyuria, and had nervous spells two or three times a week.  
He indicated that his blood pressure fluctuated and he had 
problems with his heart.  He stated that he experienced 
occasional numbness and tingling in his toes.  Testing 
results showed a fasting glucose of 114, which was normal.  
Renal function was normal, and urinalysis revealed no protein 
or glucose in the urine.  Following physical examination, the 
examiner's diagnosis was glucose intolerance.  The examiner 
commented that previous examinations were reviewed, and the 
outpatient diagnosis of diabetes mellitus was given by a 
nurse practitioner based on the veteran's personal history.  
Lab work beginning in February 1991 showed normal glucose 
readings except for one reading in March 2000 which was only 
two points higher than normal if the reading was with 
fasting.  Readings from January 2002 were within normal 
limits.  Normal glucose readings were also present from May 
2002 and March 2004.  It was noted that he had gained weight 
since March 2001, the date of his outpatient diagnosis of 
diabetes.  The examiner indicated that a staff 
endocrinologist had also reviewed the examination report and 
agreed with the diagnosis.

II.  Analysis

A. VCAA
      
As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in October 2001, and in the July 2003 statement of the 
case and the May 2004 supplemental statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  VA 
examinations have been provided which address the appellant's 
claim.  Service and VA medical records have been associated 
with the claims file, and there do not appear to be any 
outstanding medical records that are relevant to this appeal.  
The appellant was advised to provide VA with information 
concerning any evidence he wanted VA to obtain or to submit 
the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

B.  Service connection for diabetes mellitus as a result of 
exposure to Agent Orange

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served in Vietnam between January 9, 1962 and 
May 7, 1975 is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange) during such service.  
In the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases if they become manifest to a compensable degree 
within specified periods of time after service.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004). 

The veteran served in Vietnam during his 1969-1972 active 
duty, and thus is presumed to have been exposed to certain 
herbicide agents, including Agent Orange.  However, despite 
such exposure, review of the medical evidence of record does 
not establish that he has a current diagnosis of diabetes.  
VA outpatient treatment records since 2001 have indicated a 
diagnosis of diabetes, but this diagnosis was based upon the 
veteran's personal history as related to a nurse 
practitioner.  More probative value is given to the multiple 
VA examinations that have been provided which have failed to 
diagnose diabetes and which have relied on laboratory 
findings to reach their conclusion and which have been 
reviewed by an endocrinologist.  The Board finds that the 
veteran does not have a current medical diagnosis of diabetes 
mellitus, and thus presumptive service connection under the 
regulations pertaining to herbicide exposure is not warranted 
for this condition.  38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 
3.309 (2004).
  
The Board has considered whether service connection is 
otherwise warranted for diabetes mellitus.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  One requirement for 
service connection is that the current existence of the 
claimed condition be shown by competent medical evidence.  
Degmetich v. Brown, 104 F3d 1328 (1997).  Thus, in light of 
the Board's finding that the competent medical evidence of 
record does not establish that the veteran currently has 
diabetes mellitus, service connection is not warranted.  The 
veteran has asserted that he has diabetes mellitus and that 
such is related to his military service.  However, the 
veteran is a layman, and as such has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As there is 
no competent medical evidence which establishes that the 
veteran currently has diabetes mellitus, service connection 
may not be granted.
  
The weight of the credible evidence demonstrates that the 
veteran does not have diabetes mellitus which was caused by 
any incident of service including exposure to Agent Orange in 
Vietnam.  The preponderance of the evidence is against the 
claim for service connection.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




C.  Service connection for heart disease and hypertension as 
secondary to diabetes mellitus

As the Board has not found that service connection is 
warranted for diabetes mellitus, there is no predicate for 
finding that service connection for heart disease and 
hypertension is warranted as secondary to diabetes mellitus, 
as diabetes mellitus is non service-connected.


ORDER

Service connection for diabetes mellitus as a result of 
exposure to Agent Orange is denied.

Service connection for heart disease and hypertension as 
secondary to diabetes mellitus is denied.



	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


